The appeal should be dismissed since the answers to the questions certified will not be decisive of the appeal. (Schieffelin v. Hylan, 229 N.Y. 633.)
The appeal should be dismissed. The Appellate Division did not pass on the question of whether the discretion of the Special Term was properly exercised. On the contrary, it affirmed as a matter of law and stated it "does not review the discretion exercised by the justice at Special Term but affirms the order upon the law."
The stipulation is not binding upon the administratrix. She, as administratrix, was not a party to the action when the stipulation was made. As administratrix, she derives no rights whatever from the committee. She represents the deceased lunatic's estate and can make no admission which depletes or diminishes that estate. It is her duty, as administratrix, to preserve and protect it. The fact that she, as one of a committee of the lunatic's property in the State of New York, entered into a stipulation upon the first trial is not binding upon her as administratrix in a subsequent trial. She has the legal right to interpose, on a subsequent trial, any objection legally necessary to protect the lunatic's estate.
The committee of the property of the lunatic in the State of New York was a committee with limited powers. It was a representative of the court to take charge of and preserve such property. It could not make an *Page 364 
admission or a stipulation binding for all time upon one not a party to the action. When she was appointed administratrix she was obligated and it was her duty to protect the lunatic's estate, and any admission theretofore made, either by stipulation or otherwise, by the committee of the property is not binding upon her in any respect, nor does it enable her to permit a claim against the estate she represents to be established by incompetent evidence.
For the foregoing reasons, I dissent and vote to dismiss the appeal.
HISCOCK, Ch. J., CARDOZO, POUND and CRANE, JJ., concur with LEHMAN, J.; McLAUGHLIN, J., dissents in opinion, in which ANDREWS, J., concurs.
Orders reversed, etc.